DETAILED ACTION
This is a first action on the merits. Claims 1-10 are pending. Claims dated 09/30/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“image pickup means” in claim 2 corresponds to a camera ([0034] a camera 40, which is image pickup means for taking an image of…)
“autonomous flight control means” in claim 8 corresponds to computer algorithms that provide specific software functions within the control unit of the vehicle ([0024] the control device includes…autonomous flight control means for making the unmanned aerial vehicle fly autonomously based on the flight plan; Fig. 1 Control 20)
“undulation obtaining means” in claim 8 corresponds to a computer algorithms that provide specific software functions within the control unit of the vehicle ([0024] the control device includes…undulation obtaining means for calculating a height of a ground surface…; Fig. 1 Control 20)
“altitude setting means” in claim 8 corresponds to a computer algorithms that provide specific software functions within the control unit of the vehicle (([0024] the control device includes altitude setting means for, during preparation of the flight plan, automatically setting a flight altitude of the unmanned aerial vehicle…; Fig. 1 Control 20)
“distance information obtaining means” in claim 9 corresponds to a sensor ([0040] The distance information obtaining means according to the present invention, however, may be any other means insofar as the means is capable of obtaining information from which the distance between the unmanned aerial vehicle and the ground surface or the ground object is measurable. Such means may be, other than the camera 40, a laser distance measuring sensor such as an optical distance measuring sensor or an ultrasonic sensor.)
“target distance holding means” in claim 10 corresponds to a memory within a control device of the vehicle ([0048] thus, the memory 62 of the control device 60 is one embodiment of the target distance holding means according to the present invention)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ham et al. (US 20170248969 A1) and herein after will be referred to as Ham.

Regarding claim 1, Ham teaches a method for setting a flight altitude of an unmanned aerial vehicle, the method comprising ([0016] collecting of the surface image data may include setting a flight altitude restriction value…): 
an undulation research step of making the unmanned aerial vehicle fly and measuring a height of a ground surface or a ground object ([0319] the unmanned aerial vehicle may fly while maintaining a constant altitude using a value measured by a radio altitude sensor); 
Examiner understands the radio altitude sensor measures a height of a ground surface or a ground object as described in [0086] “Herein, the ground objects may basically include the earth's surface and may include features and obstacles which are formed and or connected and established from the ground. A radio altitude sensor operates with a principle of an echo to an object…”).
and an altitude setting step of, during preparation of a flight plan that is setting data including a specification of a path on which the unmanned aerial vehicle is made to fly autonomously ([0008] establish a safe autonomous flight route; [0025] The data collecting unit may verify spatial geographic information and scans a safe path for flight, may generate a flight path by reflecting the safe path and collects the surface image data for the flight path), 
automatically setting the flight altitude on the path in the flight plan based on the height of the ground surface or the ground object measured in the undulation research step ([0220] The unmanned aerial vehicle 1500 may analyze the change and may control to maintain a set flight altitude in consideration of a height of the ground object 1560).

Regarding claim 3, Ham teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle, further comprising a temporary path setting step of preparing a flight plan in which the path on which the unmanned aerial vehicle is made to fly autonomously is specified ([0008] establish a safe autonomous flight route; [0025] The data collecting unit may verify spatial geographic information and scans a safe path for flight, may generate a flight path by reflecting the safe path and collects the surface image data for the flight path).
such that the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path ([0086] Since a radio altitude sensor operates with a principle of an echo to an object, it may maintain an altitude Z value relative to the object. In other words, if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object)
wherein the undulation research step comprises making the unmanned aerial vehicle fly autonomously based on the flight plan prepared in the temporary path setting step (Fig. 1 report flight 1608)
and measuring the height of the ground surface or the ground object on the path in the flight plan ([0024] …device loaded into an aircraft which captures the earth's surface, an identification unit configured to identify the object by analyzing the collected point cloud, an extraction unit configured to extract height values of specific points of the object identified using terrain altitude data).

Regarding claim 4, Ham teaches the method according to claim 3 for setting the flight altitude of the unmanned aerial vehicle, wherein the path in the flight plan prepared in the temporary path setting step and the path in the flight plan prepared in the altitude setting step are approximately identical to each other in longitude and latitude ([0030] determining way points for generating a route of the unmanned aerial vehicle; [0030] generating flight path information of the unmanned aerial vehicle, including at least one of the shaped layer, the way points, the altitude values, and a flight path which is a line of connecting the way points; see at least Fig. 14C route 1430 for route example with way points; see Examiner Note).
Examiner Note: Ham teaches, the initial flight path formed by way points (temporary path) are the same way points as the actual path taken (path in the flight plan prepared in the altitude setting step). Examiner understands that since these way points which represent a point of a specific coordinate ([0207]) are the exact same, they must have the same latitude and longitude values. The only difference between the path in the initial flight plan and the path in the flight plan prepared in the altitude setting step is that the latter corrects altitude values (as supported above in [0030]).

Regarding claim 5, Ham teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle, further comprising a target distance setting step of specifying a target distance that is a ground altitude for the unmanned aerial vehicle to maintain ([0086] it may maintain an altitude Z value relative to the object), 
wherein the altitude setting step comprises automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation research step ([0086] if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object; see Examiner Note).
Examiner Note: Ham teaches, the target distance (50 meters) is added to the height of the ground surface (150 meters), to ensure the correct altitude (of 200 meters) when a ground object is present. 

Regarding claim 6, Ham teaches the method according to claim 5 for setting the flight altitude of the unmanned aerial vehicle, further comprising: an undulation re-research step of making the unmanned aerial vehicle fly autonomously based on the flight plan prepared in the altitude setting step and measuring the height of the ground surface or the ground object on the path in the flight plan ([0146] the calibration verification may be performed to continue correcting a value measured by a radio altitude sensor of the unmanned aerial vehicle while the unmanned aerial vehicle is operated after the initial setting for flight of the unmanned aerial vehicle is completed; Fig. 5 510-540 supported by [0024] …device loaded into an aircraft which captures the earth's surface, an identification unit configured to identify the object by analyzing the collected point cloud, an extraction unit configured to extract height values of specific points of the object identified using terrain altitude data…); 
and an altitude re-setting step of automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation re-research step (Fig. 1 correct altitude Z value measured by sensor).

Regarding claim 7, Ham teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle, wherein a path along an inclined surface is specified in the flight plan prepared in the altitude setting step (Fig. 14C establishing route 1430 with way points over/along inclined surfaces (over/along buildings); supported by [0199]).

Regarding claim 8, Ham teaches an unmanned aerial vehicle system comprising: an unmanned aerial vehicle (Fig. 1 unmanned aerial vehicle 1660); 
and a control device configured to prepare a flight plan that is setting data including a specification of a path on which the unmanned aerial vehicle is made to fly autonomously ([0255] Fig. 19 is a block diagram illustrating a control device for controlling a route for an unmanned aerial vehicle and generating a route of the unmanned aerial vehicle according to another embodiment), 
wherein the unmanned aerial vehicle or the control device comprises autonomous flight control means for making the unmanned aerial vehicle fly autonomously based on the flight plan ([0008] establish a safe autonomous flight route), 
and undulation obtaining means for calculating a height of a ground surface or a ground object on the path on which the unmanned aerial vehicle has been made to fly ([0319] the unmanned aerial vehicle may fly while maintaining a constant altitude using a value measured by a radio altitude sensor), 
Examiner understands a radio altitude sensor measures a height of a ground surface or a ground object as described in [0086] “a radio altitude sensor operates with a principle of an echo to an object…”).
and wherein the control device comprises altitude setting means for, during preparation of the flight plan, automatically setting a flight altitude of the unmanned aerial vehicle on the path in the flight plan based on the height of the ground surface or the ground object calculated by the undulation obtaining means ([0220] The unmanned aerial vehicle 1500 may analyze the change and may control to maintain a set flight altitude in consideration of a height of the ground object 1560).

Regarding claim 10, Ham teaches the unmanned aerial vehicle system according to claim 8, wherein the control device comprises target distance holding means for storing a target distance that is a ground altitude for the unmanned aerial vehicle to maintain ([0364] The memory unit 5230 may store route map data generated by a control center based on a mission of the unmanned aerial vehicle and program instructions for flight of the unmanned aerial vehicle.), 
and wherein the altitude setting means is configured to automatically set, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object ([0086] if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object; see Examiner Note).
Examiner Note: Ham teaches, the target distance (50 meters) is added to the height of the ground surface (150 meters), to ensure the correct altitude (of 200 meters) when a ground object is present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ham, in view of Zhang et al. (US 11163318 B2) and herein after will be referred to as Zhang.

Regarding claim 2, Ham teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle.
Ham also teaches wherein the undulation research step comprises measuring the height of the ground surface or the ground object using an altitude sensor with which the unmanned aerial vehicle is equipped (Fig. 2 200 shows a block diagram illustrating a configuration of a sensor unit of an UAV and 220 shows the radio attitude sensor; [0091] barometric altimeter (a radio altitude sensor)…may be used as the fault safe unit 220; [0010] The method may further include correcting a value measured by a radio altitude sensor of the unmanned aerial vehicle…)
and a ground altitude obtained using a distance measuring sensor or image pickup ([0168] In operation 530, the altitude calculating unit 730 may analyze a change in image resolution according to a distance between a camera and an object through the collected surface image data and may extract an altitude value on a flight route) 
Ham does not explicitly teach the image pickup means facing downward from the unmanned aerial vehicle.
However, Zhang teaches the image pickup means facing downward from the unmanned aerial vehicle (col. 2 ln 48-55: visual sensors which can estimate a weighted average of distance from the UAV to ground or obstacle beneath the UAV in a time window…the sensors are oriented vertically downward relative to the UAV)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ham to incorporate Zhang to more explicitly point out that the image pickup faces downward from the unmanned aerial vehicle, because doing so “facilitates measurement of the distance between the UAV and the local ground level and/or local structures, and this distance information can be used as a basis for dynamically modifying altitude restrictions (Zhang col. 22 ln. 52-55).
Ham does not explicitly teach wherein the undulation research step comprises measuring the height of the ground surface or the ground object based on: a sea level altitude obtained or a relative altitude measured from a take-off point of the unmanned aerial vehicle.
However, Zhang teaches wherein the undulation research step comprises measuring the height of the ground surface or the ground object based on: a sea level altitude obtained (col. 2 ln 50-52: sensor data is generated by one or more sensors carried by the UAV and configured to measure height above ground of the UAV; col 21 ln 20-26: The altitude information may be a measurement produced by an altitude sensor mentioned herein (e.g., a GPS on board the UAV). The altitude information may be an altitude measurement made relative to a reference point mentioned herein (e.g. true altitude measurement measured relative to MSL (sea level), absolute altitude measurement measured relative to ground level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ham’s height of the ground surface or the ground object measurements to incorporate Zhang to include measuring the height of the ground surface or the ground object based on: a sea level altitude obtained, because doing so provides an “reference level” (Zhang col. 10 ln 20) and allows “altitude measurements to be compared to a fixed level” (Zhang col. 13 ln 18-20)

Regarding claim 9, Ham teaches the unmanned aerial vehicle system according to claim 8, wherein the unmanned aerial vehicle comprises an altitude sensor configured to obtain altitude values (Fig. 2 200 shows a block diagram illustrating a configuration of a sensor unit of an UAV and 220 shows the radio attitude sensor; [0091] barometric altimeter (a radio altitude sensor)…may be used as the fault safe unit 220; [0010] The method may further include correcting a value measured by a radio altitude sensor of the unmanned aerial vehicle…), 
and distance information obtaining means for obtaining information from which a distance to the ground surface or the ground object is measurable, wherein the unmanned aerial vehicle or the control device comprises distance measuring means for calculating a ground altitude of the unmanned aerial vehicle from the information obtained by the distance information obtaining means, and wherein the undulation obtaining means is configured to calculate the height of the ground surface or the ground object based on altitude values obtained by the altitude sensor and based on the ground altitude obtained by the distance measuring means ([0168] In operation 530, the altitude calculating unit 730 may analyze a change in image resolution according to a distance between a camera and an object through the collected surface image data and may extract an altitude value on a flight route).
Ham does not explicitly teach wherein the obtaining means is configured to calculate the height of the ground surface or the ground object based on the sea level altitude or the relative altitude from the take-off point.
However, Zhang teaches wherein the obtaining means is configured to calculate the height of the ground surface or the ground object based on the sea level altitude (col. 2 ln 50-52: sensor data is generated by one or more sensors carried by the UAV and configured to measure height above ground of the UAV; col 21 ln 20-26: The altitude information may be a measurement produced by an altitude sensor mentioned herein (e.g., a GPS on board the UAV). The altitude information may be an altitude measurement made relative to a reference point mentioned herein (e.g. true altitude measurement measured relative to MSL (sea level), absolute altitude measurement measured relative to ground level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ham’s height of the ground surface or the ground object measurements to incorporate Zhang to include measuring the height of the ground surface or the ground object based on: a sea level altitude obtained, because doing so provides an “reference level” (Zhang col. 10 ln 20) and allows “altitude measurements to be compared to a fixed level” (Zhang col. 13 ln 18-20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Monocular Vision System for Fixed Altitude Flight of Unmanned Aerial Vehicles”, Huang et al. discloses a method of fixed altitude flight of an UAV
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661